Arifi v Central Moving & Stor. Co., Inc. (2017 NY Slip Op 01268)





Arifi v Central Moving & Stor. Co., Inc.


2017 NY Slip Op 01268


Decided on February 16, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 16, 2017

Friedman, J.P., Mazzarelli, Andrias, Feinman, Gesmer, JJ.


3105 159334/12

[*1]Venbi Arifi, Plaintiff-Appellant,
vCentral Moving & Storage Co., Inc., Defendant-Respondent.


Stewart Lee Karlin Law Group, PC, New York (Daniel E. Dugan of counsel), for appellant.
Pitta & Giblin LLP, New York (Barry N. Saltzman of counsel), for respondent.

Order, Supreme Court, New York County (Shlomo S. Hagler, J.), entered December 4, 2015, which granted defendant's motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
In moving for summary judgment dismissing plaintiff's claims for age-based employment discrimination under the New York State and City Human Rights Laws, defendant proffered video footage, which it believed showed plaintiff and another employee surveying and intending to purloin a customer's computer equipment, as a legitimate, nondiscriminatory reason for terminating plaintiff (see Stephenson v Hotel Employees & Rest. Empls. Union Local 100 of AFL-CIO, 6 NY3d 265, 271 [2006]). In response to this showing, plaintiff failed to point to any evidence raising an issue of fact as to whether defendant's proffered reason was "pretextual or whether [plaintiff's protected characteristic] otherwise played a part in its decision" (Cadet-Legros v New York Univ. Hosp. Ctr., 135 AD3d 196, 202 [1st Dept 2015]; see Bennett v Health Mgt. Sys., Inc., 92 AD3d 29, 39-40 [1st Dept 2011], lv denied 18 NY3d 811 [2012]).
The absence of any evidence of age-based discriminatory animus likewise "is fatal to [plaintiff's] claim of hostile work environment" (Llanos v City of New York, 129 AD3d 620, 620 [1st Dept 2015]; see Chin v New York City Hous. Auth., 106 AD3d 443, 445 [1st Dept 2013], lv denied 22 NY3d 861 [2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 16, 2017
DEPUTY CLERK